.' . .
                                  DECLARATION OF PABLO ZARATE JUAREZ

         I, Pablo Zarate Juarez, declare as follows:

         1. This declaration is based on my personal knowledge and is made freely and voluntarily.

    This declaration has been translated both in English and in Spanish and I fully understand its

    contents.       /

         2. ~arch, 2015, I retained Chris Flood of Flood & Flood in Houston, Texas, to represent

    me in a criminal investigation and in my efforts to recover a 2005 Pilatus airplane which had been



                                                         Jood regarding the criminal charges pending

    against me in the United States       1d, how~ver, share with Mr. Flood my June 25, 2015, statement

    to the Attorney Gen al-of the United States of America, attached hereto as Exhibit A.

         4.       . lood and another attorney, John Cline, represented my interests in recovering my

    airplane in the district court and the 5th Circuit Court of Appeals. In November 2016, when they

    were unsuccessful in recovering my airplane, I terminated their representation.        I have never

    spoken or otherwise communicated with Mr. Cline.

         5. Neither Chris Flood nor John Cline currently represent me and have not represented me

    since November 2016.

         6. I am aware of the allegations by the United States government made against Tomas

    Yarrington Ruvalcaba. As I stated in my June 25, 2015, letter, I never engaged in criminal activity

    with Mr. Yarrington. I don't believe that Mr. Flood's or Mr. Cline's representation of Mr.

    Yarrington is adverse to my interests and I do not believe an actual conflict exists due to Mr.

    Flood's representation of Mr. Yarrington and his former representation of me and my interests.


           United States Courts
         Southern District of Texas
                 FI LED
                                                                                          DEFENDANT'S
              AUG 2 8 2019                        Page 1 of 2                         j      EXIIBIT
      David J. Bradley, Clerk of Court                                                               3J
     7. On today's date, I had a telephone conversation with Matt Alford, an American lawyer,

who explained to me in English and Spanish my rights to conflict-free counsel. I hereby waive that

right and consent to Mr. Flood' s representation of Mr. Yarrington and, in the event Mr. Cline

represents Mr. Yarrington, I waive the same rights.

     8. In the unlikely event that I am called as a witness in the trial of Mr. Yarrington, I consent

to   Mr.   Flood retaining separate counsel (counsel other than himself and Mr. Cline) to cross

examine me. I understand that Mr. Flood will not share with separate counsel any communications

made by me to Mr. Flood.

     I declare under penalty of perjury under the laws of the United States f America that the

foregoing is true and correct and that this declaration was executed by me on

Mexico City, Mexico.




                                             Page 2 of 2
  LEON, GUANAJUATO, MEXICO, JUNE 25, 2015.




 ATTORNEY-GENERAL OF THE UNITED STATES OF AMERICA.




      I, Pablo Zarate Juare~, Mexican, by my own right, with address
 for hearing and receiving notifications located at Miguel Laurent
 number 49, Colonia del Valle, 03200, Del. Benito Juarez, in Mexico
 City, Federal District; and authorizing Doctor of Law Pedro Carbajal
 Jimenez, with professional identity card number 1298754, the Master
 in Law Aquileo Gilberto Sotelo Pineda, with professional identity card
 number 1645701, to hear and receive notifications and documents,
 appear and state before you.


                          BACKGROUND


      FIRST • I am a Mexican construction entrepreneur, holder for
 some years now, of the following companies:


      1. lnmuebles     y Casas Modulares S.A. de C.V. was established
                                                                              ,·./
                                                                                J
            in notarial certificate number 1,244 on October 2, 2002, before    /"
            the Notary Public number 163, in the city of Matamoros,
                                                                               \
                                                                                \
         Tamaulipas.




EXHIBIT A
        By means of notafial instrument number 3,989, on February
        8, 2008, of the Protocol of the Notary Public number 299, of
        the city of Matamoros Tamaulipas, Hector Pablo Villanueva
        Contreras resigned as partner 1 and the undersigned Pablo
        Zarate Juarez joined as partner.


     2. Constructora Santa Matilde S.A. de C.V. was incorporated
        on February 1st, 2005, before the Notary Public 64, of
        Matamoros Tamaulipas, by means of public deed number
        996--Pablo Zarate Juarez and Marfa del Carmen Villanueva
        Contreras actfng as partners.


     3. Urbanizaciones.com.mx S.A. de C.V. was incorporated on
        January 17, 2006, by means of deed number 143 of the   1



        Protocol of the Public Notary 299, in Matamoros, Tamaulipas--
        Gerardo Fragoso Hernandez and Pablo Zarate Juarez serving
        as partners.

     4. Provisep, Protecci6n y Vigilancia en Seguridad Privada,
        S.A. de C.V. was incorporated by means of public deed
        number 92,612 on September 18, 2003, in the Protocol of the
        Notary Public number 17, of Mexico City, Federal District.
                                                                        ('
        By means of the notarial instrument number 1,664 on June         )
        26, 2009, of the index of the Notary Public number 73 in
        Ciudad Victoria, Tamautipas, the Minutes of the Meeting of
        January 5 of the aforementioned year were notarized, through         I

                                                                             \
                                                                                 \
EXHIBIT A
         which the undersigned Pablo Zarate Juarez and Marfa del
         Carmen Villanueva Contreras assume the status of partner.


      In the United States of America, I own the following
companies:


     Viza Construction, L.L.C. , which was incorporated on November
28, 2005, being registered in the File of the Office of the Secretary of
State of the State of Texas, in the United States of America, with the
file number 801471610.


     SECOND - I want to emphasize that as a result of the public
insecurity which prevailed in our country in the years 2011 and 2012,
and in order to protect the physical integrity of my family as well as my
own, I decided to purchase an aircraft.


      Because of this interest I knew that mister FERNANDO
ALEJANDRO CANO MARTINEZ, who I know because he is a
businessman of the entity of Tamaulipas, had the desire to sell the
aircraft which he used to travel.


      That way J knew that the purpose of the sale of this aircraft was
to liquidate the credit number 37163 which he had with the
                                                                                r-
lNTERNATIONAL BANK of McAllen Texas, USA, who FERNANDO                          '· }
CANO had managed himself to finance the acquisition of the aircraft              /.
                                                                                  i

and the he could not cover it any longer, so I asked my accountants to            .'\
                                                                                        \
                                                                                         \
contact the officials of said banking institution to renegotiate terms ~nd               \
                                                                       \                     \



EXHIBIT A
                                                                           ?
                                                                        ·- D
                                                                                       \J
                                                                            \
credit conditions, ciarifying that the original credit was followed,
monthly covered by the undersigned through my companies as
required in subsequent lines.


      So, after several talks it was agreed between the banking
institution, Mr. FERNANDO CANO and the undersigned that the most
convenient means for the acquisition of the aircraft was the purchase
of the shares of the company "PREMIER", by virtue of the aircraft
being the only asset of the company and that it could not be sold
directly by the latter, due to the lien which it had for the credit with the
INTERNATIONAL BANK, in addition that a Mexican person is not able
to register the aircraft_ before the Office of Aeronautics, credit which
was being covered monthly, but presented some delays in payment of
the agreed installments, so the banking institution was willing and had
great interest in another person acquiring the shares of the company to
deal with their economic obligations.


      In this period of negotiations, the banking institution, as means of
pressure, immobilized the aircraft with chains on the turbines, thus
forcing this party to settle all the debt.


      Thus, once the aircraft was checked, it was concluded that it was
in good condition, so it was agreed that the price of the operation
would be to cover the full amount that "PREMIER" owed the
INTERNATIONAL BANK and at the .same time to pay to the                                                                                            0
shareholders and FERNANDO CANO the proportional share of the
 credit that they had covered directly to the bank. In this way , once the
                                                                                                                                                  t\
                                                                                                                                                  !1
                                                                                                                                                  \
                                                                                                                                                       \',
                                                                                                                                                             ·,
                                                                        \                                                                          \          I

                                    (:-~~~-:~~:~-. ~,; ~-~~~~:~~-- ~~';':1,'...:~~ -~...,-.·~:                                        )                           \
                                    tj   ••4.. ., .. ·L,.:. t .....   ~   f..'u; -,..i!',,_c,t t:4 t ·-~-:J- ;!J_ ~J..,, ''.)
                                   ~ . t >cpart Tro n$1a tc r Authorized by the
                                                                                                                                ,.:
                                                                                                                                j.                     \)
EXHIBIT A                          t~;:~preme Cou r ; :.:>~ .i u_sticc in M exi co c.:.- ity                                          r, ,,
                                   l.•,. ~~~ ; n r ; r z : ; . . 4 , c •• ..,............,WA¢·41&:,                                           )
price was fixed, I talked with my accountants, who are in charge of my
personal and business finances, for them to settle the sale.


      Subsequently, we communicated                by    phone and e-mail and the
previous proposal was presented, which stipulated .that buying party of
the aircraft would be the company 11 VIZA CONSTRUCTION.,, LLC of
which I am owner and legal representative, as well as it -was also
agreed to formalize the transfer of the debt of the aircraft in those
terms.


      Finally, contracts for the purchase of shares were executed on
February 15 (fifteen), 2012 (two thousand and twelve),                                                   before
JAQUES LE BLANC; Notary Public of Bexar County, Texas, USA,
                                                                                                                 11
where it ·was agreed that the company "VIZA CONSTRUCTION                                                              ,



LLC., represented by the undersigned, would acquire 99% and 1 % of
the shares of "PREMIER", which I learned at the time of signing that
belonged    to   ALBERTO        BERLANGA,                    and         ALBERTO                              VILA,
respectively, with full knowledge of the parties that the only asset
owned by the company was the private aircraft brand PILA TUS
AIRCRAFT LTD, model PC-12/45, with registration number N679PE,
serial number 679, year 2005 1 and that its only debt was the credit
number 37163, granted by the INTERNATIONAL BANK, located at
 1801 S. 2nd Street, McAllen, Texas, which the new shareholder "VIZA
 CONSTRUCTION", LLC undertook to cover ridding the former
shareholders of any liability for such credit.



                                  ~   "':".~;'!n" •.~ .- .~-:i_
                                                              - n~ ~~~    -~~~ - ••: J ;i•1:-r~: ~   :··- '
                                                                                                                 1
                                  ~ ft/; t·.!T{/1": 1,~:1:S :r t.J.\ft!::~f-\ _Ct;:?~.J.\i"~O ~

EXHIBIT A                         t~~;;~~:;:a;~-:~~~:o;';~~~~~h;;,y j                                    l       ;
                                                                                                                          l
     THIRD      ·   I PROCEED TO         EXPLAIN        THE    FINANCIAL
LOGISTICS       ADOPTED     TO     BUY        THE    AFOREMENTIONED
AIRCRAFT:


    It is important to note that the payment of the aircraft was carried
  out through deposits via transfer and direct charges which the
  International Bank carried out, to account 646539, opened in said
  Bank, on behalf of "PREMIER11 , by which the pending payments of
  credit number 37163 were repayed       to   this banking institution for a
  total amount of $1'85(), 154.69 USO . (ONE MILLION . EIGHT
  HUNDRED AND FIFTY THOUSAND ONE HUNDRED AND FIFTY"
  FOUR USO 69/100), which are broken down as it follows:


  a) Transfer carried out on March 30 (thirty), 2011 (two
     thousand eleven), for the amount of $67,551.47 (SIXTY
     SEVEN THOUSAND FIVE HUNDRED AND ONE USD
     47/100), from account number 270005595, opened in the
     FIRST NATIONAL BANK,           on   behalf of VIZA
     CONSTRUCTION, LLC.

  b) Direct charge to account 37163 dated May 9 (nine) 1 2011
     (two thousand eleven), for the amount of $1,693.47 (ONE
     THOUSAND SIX HUNDRED AND NINETY-THREE USD
     47/100).

 c) Transfer dated on May 13 (thirteen), 2011 (two thousand
    eleven) for the amount of $35,562.81 (THIRTY•FIVE
            1


    THOUSAND FIVE HUNDRED AND SIXTY•TWO USO
    81/100), from account number 270011269, opened in the
    FIRST     NATIONAL     BANK,    on    behalf of VIZA
    CONSTRUCTION, LLC.




EXHIBIT A
 d) Direct charge to account 37163 dated May 13 (thirteen),
    2011 (two thousand eleven), for the amount of $1,693.81
    (ONE THOUSAND SIX HUNDRED AND NINETY-THREE
    USD 81/100).

 e) Transfer dated on June 1st (the first), 2011 (two thousand
    eleven), for the amount of $35,562.81 (THIRTY-FIVE
    THOUSAND FIVE HUNDRED AND SIXTY-TWO USD
    81/100), from account number 270011269, opened in the
    FIRST     NATIONAL     BANK,      on     behalf of VIZA
    CONSTRUCTION, LLC.

 f) Transfer dated on June 28 (twenty-eight), 2011 (two
    thousand eleven), for the amount of $33,890.00 (THIRTY-
    THREE THOUSAND EIGHT HUNDRED AND NINETY
    USO 00/100), from account number 270011269, opened in
    the FIRST NATIONAL BANK, on behalf of VIZA
    CONSTRUCTION, LLC.

 g) Transfer dated on July 29 (twenty-nine), ~011 (two
    thousand eleven), for the amount of $32,155.61 (THIRTY-
    TWO THOUSAND ONE HUNDRED AND FIFTY-FIVE USD
    61/100), from account number 270011269, opened in the
    FIRST     NATIONAL      BANK,   on behalf of VIZA
    CONSTRUCTION, LLC.

  h) Transfer dated on August 29 (twenty-nine), 2011 (two
     thousand eleven), for the amount of $32,155.61 (THIRTY-
     lWO THOUSAND ONE HUNDRED AND FIFTY-FIVE
     USO 61/100), from account number 270005595, opened in
     the FIRST NATIONAL BANK, on behalf of VIZA
     CONSTRUCTION, LLC.

  i) Transfer dated on September 29 (twenty-nine), 2011 (two
     thousand eleven), .for the amount of $32,155.61 (THIRTY-
                                                                 ~,?\
                                                                   ,
                                                                       I

     TWO THOUSAND ONE HUNDRED AND FIFTY-FIVE
     USO 61/100), from account number 270012680, opened in                 /'
                                                                           I



EXHIBIT A
                                                                           \    -,
    the FIRST NATIONAL         BANK,    on   behalf of VIZA
    MACHINERY, LLC.

 j) Transfer dated on October 26 (twenty-six), 2011 (two
    thousand eleven), for the amount of $32,155.61 (THIRTY-
    lWO THOUSAND ONE HUNDRED AND FIFTY-FIVE
    USO 61/100), from account number 271015764, opened in
    the FIRST - NATIONAL BANK, on behalf of PABLO
    zARATE JUAREZ.

  k) Transfer dated on November 29 (twenty-nine), 2011 (tv-10
     thousand eleven),. for the amount of $32, 155.61 (THIRTY-
     TWO THOUSAND ONE HUNDRED AND FIFTY-FIVE
     USD 61/100), from account number 270006699, opened in
     the FIRST NATIONAL BANK, on behalf of INMUEBLES Y
     CASAS MODULARES, S.A. DE C.V.

  I) Transfer dated on December 23 (twenty-three), 2011 (two
     thousand eleven), for the amount of $32,156.00 (THIRTY-
     TWO THOUSAND ONE HUNDRED AND FIFTY-SIX
     USO), from accoynt number 270006699, opened in the
     FiRST NATIOf~AL BANK, on behalf of INMUEBLES Y
     CASAS MODULARES, S.A. DE C. V.

 m) Direct charge to account 37163 dated February 13
   (thirteen), 2012 (two thousand and twelve), for the amount
   of $435.00 USO {FOUR HUNDRED AND THIRTY-FIVE
   USO 00/100).


  n) Transfer dated on February 23 (twenty-three), 2012 (two
     thousand and twelve), for the amount of $1'480,831.68
     USO (ONE MILLION FOUR HUNDRED AND EIGHTY
     THOUSAND EIGHT HUNDRED AND THIRTY-ONE USD
     68/100), from account number 271015764, opened in the
     FIRST NATIONAL BANK, on behalf of the undersigned
    PABLO zARATE JUAREZ, which was directly
    transferred to the ciedit account 37163 of the



EXHIBIT A
    INTERNATIONAL BANK; it is noteworthy that this last
    payment was made that way becau~e we attempted to
    negotiate with the INTERNATIONAL BAN_K the
    extension of the period of credit that "Premiere" had,
    the undersigned even attended personally the offices
    of the banking institution for this to be authorized, but
    that request was denied, for which the full credit had to
    be settled through a last payment and in such
    circumstances I app.lied for a credit in the FIRST
    NATIONAL BANK to settle said debt.


    By way of explanation, on the last amount of $1 '480, 831.68
(ONE MILLION FOUR HUNDRED AND EIGHTY THOUSAND EIGHT
HUNDRED AND THIRTY-ONE USO 68/100), its source is described
                                                           i
as it follows:


   a) On July 15 (fifteen), 2011 (two thousand eleven), the Ministry of
      Health of the Federal Executive Power, granted the public works
      contract number DGDIF-0638-11 to "INMUEBLES Y CASAS
      MODULARES", ~ S.A. DE C.V., for an amount of $343'777,
      358.53 MXN (THREE HUNDRED AND FORTY-THREE
      MILLION SEVEN HUNDRED SEVENTY-SEVEN THOUSAND
      THREE HUNDRED AND FIFTY-EIGHT MEXICAN PESOS
      53/100), plus the value-added tax.

   b) On July 29 (twenty-nine), 2011 (two thousand eleven), the
      aforementioned Ministry of Health of the Federal Executive
      Power paid the advance payment for the Year 2011 of said
      contract, for an amount of $49'003,912.00 MXN (FORTY-NINE
      MILLION THREE THOUSAND NINE HUNDRED ANO TWELVE
      MEXICAN PESOS 00/100), by means of an electronic transfer
      from the account of the FEDERAL TREASURY to the bank
      account number 0070894971, from Banorte, whose owner is
      THE COMPANY " INMUEBLES Y CA SAS MODULARES" s S.A.
      DE C.V.
                              r~7~~~~•;:,~~~:~~~~~~;!'.;~~~;;~?:~::,•-~~
                              ~         -·•,- ·-', I. e ...,.\.-,, _., ,--.u i!10 11 z ed                  by me   ~
                              1~     Suprerne CaJ-r ; ,:,! Ju5tice in Mex ico City ·
EXHIBIT A                     ~ ·~     .:..7·!.!!.,_"""r•:~\·. .:.:.... ~;i:;z;;--::ui.~.,._:,;;;:     ~===~
                                                                                               ·-:,.,-;.
                                                                                                   .,
   c) On February 15 (fifteen), 2012 (two thousand and twelve), the
      Ministry of Health paid the advance payment for the Year 2012
      of said contract, for an amount of $31'500,000.00 MXN (THIRTY
      ONE MILLION FIVE HUNDRED THOUSAND · MEXICAN
      PESOS 00/100), by means of an electronic transfer from the
      account of the FEDERAL TREASURY to the bank account
      number 0070894971, from Banorte, whose owner is
      "INMUEBLES Y CASAS MODULARES 11 , S.A. DE C.V.

   d) The same day a transfer between own accounts for the amount
      of $31'500 1000.00 MXN (THIRTY ONE MILLION F1VE
      HUNDRED THOUSAND MEXICAN PESOS 00/100) was made,
      to bank account 0661414374, opened in BANORTE, whose
      owner is also "INMUEBLES Y CASAS MODULARES", S.A. DE
     c.v.
   e) On February 16 (sixteen), 2012 (two thousand and twelve), with
      the existing resources in the bank account referred to in the
      immediately preceding paragraph, a purchase of foreign
      currency was made for $800,000.00 USD (EIGHT HUNDRED
      THOUSAND USD), through BANCO BASE S.A. DE C.V., at an
      exchange rate of $12.855 MXN (TWELVE MEXICAN PESOS
      855/1000), for a~ sum in Mexican pesos of $10'284,000.00 MXN
      (TEN MILLION TWO HUNDRED AND EIGHTY-FOUR
     MEXICAN PESOS 00/100).

   f) The same day the sum of $800,000.00 USD (ElGHT HUNDRED
      THOUSAND USO) was transferred to the bank account
      270006699, opened in the FIRST NATIONAL BANK, by
      "INMUEBLES Y CASAS MODULARES", S.A. DE C.V.

   g) On February 17 (seventeen), 2012 (two thousand and twelve), a
      purchase of foreign currency was made for $800,000.00 USO
      (EIGHT HUNDRED THOUSAND USO}, through BA,~CO BASE
      S.A. DE C.V., at an exchange rate of $12.785 MXN (TWELVE
      MEXiCAN PESOS 785/1000), for a sum in Mexican pesos of




EXHIBIT A
     $10'228,000.00 MXN (TEN MILLION TWO HUNDRED AND
     TWENTY-EIGHT MEXICAN PESOS 00/100).

   h) The same day the sum of $800,000.00 USO (EIGHT HUNDRED
      THOUSAND USO) was transferred to the bank · account
      270006699, opened in . the FIRST ,.JATIONAL BANK, by
      "INMUEBLES Y CASAS MODULARES'", S.A. DE C.V.

   i) On February 21 (twenty-first), 2012 (two thousand and twelve), a
     transfer of USO $1 '600,000.00 (ONE MILLION SIX HUNDRED
     THOUSAND USD) was made from the banking account
     270006699, opened in the FIRST NATIONAL BANK, by
     "INMUEBLES Y CASAS MODULARES", S.A. DE C.V., to the
     bank account 275038009, of the "FIRST NATIONAL BANK",
     whose owner is ..PREMIER INTERNATIONAL HOLDINGS",
     LTD.

   j) On February 22 (twenty-two), 2012 (two thousand and twelve), a
      transfer of $1'481,176.00 USO (ONE MILLION FOUR
     HUNDRED AND EIGHTY-ONE THOUSAND ONE HUNDRED
     AND SEVENTY SIX USO) was made from the banking account
     275038009, of the "FIRST NATIONAL BANK", whose owner is
     "PREMIER INTERNATIONAL HOLDINGS'', LTD., to the
     account 1276017928 of the same bank.
                      "

   k) On February 22 (twenty-two), 2012 (two thousand and twelve), a
      transfer of $1'481,176.00 USO (ONE MILLION FOUR
      HUNDRED AND EIGHTY-ONE THOUSAND ONE HUNDRED
      AND SEVENTY SIX USO) was made from the account
      1276017928, of the "FIRST NATIONAL BANK", whose owner is
      "PREMIER INTERNATIONAL HOLDINGS", LTD., to the
      account number 271015764 of the "FIRST r~ATIONAL BANK",
      whose owner is PABLO zARATE JUAREZ.

   I) The same day., from the account number 271015764, of the
                                                                                                                  j
                                                                                                                  \.
      "FIRST NATIONAL BANK", whose owner is PABLO zARA TE                                                         !
                                                                                                                      f...   -


      JUAREZ, the credit of $481, 176.00'271015764 USD (ONE

      MILLION FOUR        HUND~~~~~~7~'.~~~~-r~~
                             ~ ~pert Trr.mslak,•· Aul+;o·nz;c/ ·~:.; th~- ~~ J\\
                                    '    -                                             I
                                   !j : :> uprcme Cour, ..i1 justic0 in ,-.-;exico C--iry
                                   ~
                                                                                          ' ~
                                                                                                          \
                                                                                                        .. \
                                                                                                                  \
EXHIBIT A                                                 - ~.•.........~- . . . : . . : - ; ~al
                                        • : , : ~ ~ ~ - - - - - --             ',.,.,.,:~ -   -   '''     \J
                                                                                                              \
     ONE HUNDRED ANO SEVENTY SIX USO) was paid, to the
     banking account 271015764 opened in the INTERNATIONAL
     BANK, on behalf of "PREMIER INTERNATIONAL HOLDINGS",
     LTD.

     On the direct instructions of FERNANDO ALEJANDRO
  CANO MARTINEZ, the amount of $9'750,000.00 MXN (NINE
  MILLION SEVEN HUNDRED AND FIFTY THOUSAND MEXICAN
  PESOS 00/100) was paid to CARLOS ADRIAN GONZALES
  DELGADILLO, which at an USD exc.hange rate of $11.95 MXN
  (eleven Mexican pesos with ninety-five cents) gives as a result
  the amount of $815,899.58 (eight hundred fifteen thousand
  eight hundred and ninety-nine USO with fifty-eight cents),
  which is broken down in the following manner:


    a) On February 11 (eleven), 2011 (two thousand eleven), a
       transfer of $2 1000, 000.00 MXN {TWO MILLION MEXICAN
       PESOS 00/100) was made, from bank account 0609770483,
       from BANORTE, whose owner is "INMUEBLES Y CASAS
       MODULARES", S.A. DE C. V., to the account with the
       interbank Cl.:ABE number 002580419400476741, from
       BANAMEX-CtTIBANK, in favor of Mr. CARLOS ADRIAN
       GONZALEZ DELGADILLO.

    b) On February 16 (sixteen), 2011 (two thousand eleven), a
       transfer of $1 '000, 000.00 MXN (Oa~E MILLION MEXICAN
       PESOS 00/100) was made, from bank account 0070894971,
       from BANORTE, whose owner is "INMUEBLES Y CASAS
       MODULARES", S.A. DE C.V., to the account with the
       interbank CLABE number 002580419400476741, from
       BANAMEX-CITIBANK, in favor of Mr. CARLOS ADRIAN
       GONZALEZ DELGADILLO.




EXHIBIT A
     c) On March 09 (nine), 2011 (two thousand eleven), a transfer of
        $1 '250, 000.00 MXN (ONE MILLION TWO HUNDRED AND
        FIFTY THOUSAND MEXICAN PESOS 00/100) was made,
        from bank account 0070894971, from BANORTE, on behalf of
        "INMUEBLES Y CASAS MODULARES", S.A. DE C.V., to the
        account     with    the     interbank   CLABE        number
        002580419400476741, from BANAMEX-CITIBANK, in favor
        of Mr. CARLOS ADRIAN GONZALEZ DELGADILLO.

     d) On April 11 (eleven), 2011 (two thousand eleven), a transfer of
       $1 '500, 000.00 MXN (ONE MILLION FIVE HUNDRED
       THOUSAND MEXICAN PESOS 00/100) was made, from bank
       account 07281000608805·1374, from BANORTE, on behalf of
       "PROVISEP PROTECCION Y VIGILANCIA EN SEGURIDAD
       PRIVADA", S.A. DE C.V., to the account with the interbank
       CLASE number 002580419400476741, from BANAMEX-
       CITIBAN:<, in favor of Mr. CARLOS ADRIAN GONZALEZ
       DELGADILLO.

     e) On April 14 (fourteen), 2011 (two thousand eleven), a transfer
        of $3'000, 000.00 MXN (THREE MILLION MEXICAN PESOS
        00/100) was made, from bank account 0609770559, from
        BANORTE, on behalf of "URBANIZACIONES COM MX",
        S.A. DE C.V., to the account with the interbank CLABE
        number 002580419400476741, from BANAMEX-CiTIBANK,
        in favor of Mr. CARLOS ADRIAN GONZALEZ DELGADILLO.

     f) On April 20 (twenty), 2011 (two thousand eleven), a transfer of
        $1 '000, 000.00 MXN (ONE MILLION MEXICAN PESOS
        00/100) was made, from bank account 0609770559, from
        BANORTE, on behalf of "URBANIZACIONES COM MX",
        S.A. DE C.V., to the account with the interbank CLABE
        number 002580419400476741, from BANAMEX-CITIBANK,
        in favor of Mr. CARLOS ADRIAN GONZALEZ DELGADILLO.

     From all those payments it follows that the undersigned
   PABLO ZARATE JUAREZ is a good faith purchaser of the



EXHIBIT A
  aircraft   owned     by   "PREMIER",     given    that   it   is   fully
  demonstrated that through various transfers and direct charges
  from the bank accounts of my businesses and from                    my
  personal accounts, I paid for the acquisition of said American
  company's shares, the following:


  a) On the one hand, the pending balance of the bank credit with the
     INTERNATIONAL BANK for a sum of $1'850,154.69 USO (ONE
     MILLION EIGHT HUNDRED AND FIFTY THOUSAND ONE
     HUNDRED AND FIFTY-FOUR USO 69/100);

  b) On the other, the amount of $9'750 1000.00 MXN (NINE MILLION
     Sf:VEN HUNDRED AND FIFTY THOUSAND MEXICAN PESOS
     00/100) was paid to CARLOS ADRIAN GONZALES
     DELGADILLO, which at an USO exchange rate of $11 .95 MXN
     (eleven Mexican pesos with ninety~five cents) gives as a result
     the amount of $815,899.58 (eight' hundred fifteen thousand
     eight hundred and ninety-nine USO with fifty-eight cents), as
     reimbursement of the payments made by the shareholders or Mr.
     Fi;:RNANDO ALEJANDRO CANO MARTINEZ, to the
     INTERNATIONAL BANK, of the monthly installments of the
     aforementioned credit.

     (Consequently, it is appropriate to illustrate with the mathematical
operation of sum that -the two specified amounts of subparagraphs a)
and b) yield the following result

                     $ 1'850,154.69 (American dollars)

                      $ 815,899.58 (American dollars)
                                                                             /
                     $ 2'666,05~.27 (American dollars)




EXHIBIT A
I

                                         DECLARATION OF MATT ALFORD

             I, Matt Alford, declare as follows:

             1.         I am a member in good standing of the State Bar of Texas since 1991. I am

    admitted to practice in the United States District Court for the Southern District of Texas.

             2.         On August 12, 2019, I had a telephone conversation with an individual who

    identified himself as Pablo Zarate. Mr. Zarate acknowledged that Chris Flood had

    previously represented him. He further acknowledged that Mr. Flood no longer represented

    him. I reviewed with him the potential conflict of interest associated with Mr. Flood's

    representation of Tomas Yarrington Ruvalcaba. Mr. Zarate believes that Mr. Yarrington's

    case is not a matter adverse to him but in the event it is determined that Mr. Yarrington' s

    interests are adverse to him, he consented to Mr. Flood' s representation of Mr. Yarrington.

    I also discussed with Mr. Zarate the possibility that he could possibly become a witness in

    Mr. Yarrington' s trial. He understood that if that were to occur, separate counsel would

    cross examine him to eliminate concerns of confidential information previously conveyed

    to Mr. Flood. Mr. Zarate consented to being cross examined by separate counsel in that

    event. I am fluent in Spanish and English. My discussions with Mr. Zarate were in Spanish

    and I translated his declaration in English into Spanish.

             3.         After reviewing the contents of his declaration with him, I believe Mr. Zarate

    knowingly, willfully, and intelligently waived any potential conflict of interest in Mr.

    Flood' s former representation of him and current representation of Mr. Yarrington.

         United States Courts
       Southern District of Texas
                  FI LED
                                                                                         DEFENDANT'S
           AUG 2 8 2019
                                                   Page 1 of 2                       I     EXHIBIT
      David J. Bradley, Clerk of Court                                                      2-
,

    '
        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on August 19, 2019.




                                          Page2of2
                                         IN THE UNITED STATES DISTRICT COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                BROWNSVILLE DIVISION

            UNITED STATES OF AMERICA                               §
                                                                   §
            V.                                                     §       CRIMINAL NO. l:12-CR-435-1
                                                                   §
            TOMAS YARRINGTON RUVALCABA                             §

                            DECLARATION OF TOMA.S YARRINGTON RUVALCABA

                       I, TOMAS YARRINGTON RUVALCABA, defendant in this case, declare as

          follows:

                       1.          This declaration is based on my personal knowledge and is made freely and

          voluntarily. This declaration has been translated both in English and in Spanish and I fully

          understand its contents.

                       2.          I have fully discussed with my attorney, CHRIS FLOOD, the facts of this

          case and the circumstances and possible consequences of his representation of me along

          with his former representation of Pablo Zarate Juarez. I have also fully discussed this

          waiver with independent counsel, Cordt Akers.

                       3.          Mr. Flood, and Mr. Akers separately, have advised me ofmy right to conflict

          free counsel. Mr. Flood and Mr. Akers have also fully discussed the advantages and

          disadvantages of Mr. Flood' s representation of me and his former representation of Pablo

          Zarate Juarez, and how such joint representation may affect my legal rights.

                       4.          These discussions regarding multiple representation with Mr. Flood first and

          then later with Mr. Akers have included discussions regarding possible conflicts of interest.
   United Stales Courts
 Southern District of Texas
          fi 1h   FS    een explained to me that Mr. Flood's prior representation of Mr. Zarate poses a
     AUG 2 8 2019                                            Page 1 of 3
David J. Bradley, Clerk of Court
potential conflict of interest. It has been explained to me that these kinds of conflicts of

interests can be dangerous to a defendant in a number of ways. A few examples explained

to me are that the government may offer to recommend a lesser sentence to one defendant

ifhe cooperates with the government. His lawyer ought to advise him on whether or not to

accept the offer. If the lawyer advises him to accept the offer, it may harm the case of the

other defendant who is also his former client. It has also been explained to me that the

government may let a defendant who is not as involved as other defendants plead guilty to

lesser charges than the other defendants. After the guilty plea, the government may require

the defendant to testify. The lawyer who represents more than one defendant might

recommend that the first defendant not plead guilty to protect the other defendants he

represents; or the lawyer might recommend that the first defendant plead guilty and testify,

which might harm the cases of the other defendants.

       5.     Also, Mr. Flood has informed me that in the unlikely event Pablo Zarate

Juarez becomes a witness for the government in my trial where Mr. Flood represents me,

it would be necessary for Mr. Flood to enlist the services of separate counsel to cross

examine Mr. Zarate. Knowing of that obligation, I hereby consent to that arrangement and

waive any potential or actual conflict that may exist through Mr. Flood's prior

representation of Mr. Zarate, and consent to separate counsel 's cross examination of Mr.

Zarate should the need arise.

       6.     While I am fully aware of my right to separate representation, I want CHRIS

FLOOD to represent me in connection with this proceeding. I am fully satisfied that CHRIS

FLOOD will, at all times, represented my best interests.

                                         Page 2 of 3
       7.     I represent to the Court that I have given full consideration to all of these

matters, and I knowingly, intelligently, and willingly waive my right to conflict free

counsel and request that CHRIS FLOOD represent me in this matter.

       8.     I have read the above statement, I understand it fully, I know I have a right

to an attorney who has not represented anyone in a potentially related matter, and I choose

to give up this right. Put simply, I want CHRIS FLOOD as my lawyer even though he has

previously represented Pablo Zarate Juarez in a potentially related case and may have a

conflict of interest. I also understand that by signing this waiver I cannot complain on

appeal that my lawyer of choice had a conflict of interest in representing me.

       I declare under penalty of perjury that the foregoing is true and correct and was

executed in Houston, Texas, on August 16, 2019.



                                                 , :i        cfTONRUVALCABA




                                         Page 3 of 3
                                         IN THE UNITED STATES DISTRICT COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                BROWNSVILLE DIVISION

            UNITED STATES OF AMERICA                              §
                                                                  §
            V.                                                    §       CRIMINAL NO. l:12-CR-435-1
                                                                  §
            TOMAS YARRINGTON RUVALCABA                            §

                            DECLARACION DE TOMAS YARRINGTON RUVALCABA

                     Yo, TOMAS YARRINGTON RUVALCABA, el acusado en este caso, declaro lo

           siguiente:

                      1.           Esta declaraci6n se basa en mi conocimiento personal y se realiza de forma

           libre y voluntaria. Esta declaraci6n ha sido traducida tanto en ingles como en espafiol y

           entiendo completamente su contenido.

                     2.            He discutido completamente con mi abogado, CHRIS FLOOD, los hechos

           de este caso y las circunstancias y posibles consecuencias de su representaci6n junto con

           su representaci6n previo de Pablo Zarate Juarez. Tambien he discutido completamente esta

           renuncia con un abogado independiente, Cordt Akers.

                     3.            El licenciad Flood y el licenciado Akers por separado, me han informado
                                                  '-'~     ot,
           sobre mi derecho de un abogado on icto de interes. El licenciado Flood y el licenciado

           Akers tambien han discutido completamente las ventajas y desventajas de mi

           representaci6n por el licenciado Flood y por su representaci6n previo de Pablo Zarate

           Juarez, y c6mo dicha representaci6n conjunta puede afectar mis derechos legales.

                     4.            Estas discusiones con respecto a la representaci6n multiple con primero el

   u nitedi<t.-caciaoo Flood           y luego con el Sr. Akers han incluido discusiones sobre posibles
 Southern District of Texas
          FILED
                                                            Page 1 of 3
    AUG 2 8 2019
David J. Bradley, Clerk of Court
conflictos de intereses. Mehan explicado que la representaci6n previa del licenciado Flood

del Sr. Zarate plantea un posible conflicto de intereses. Mehan explicado que este tipo de

conflictos de intereses puede ser peligroso para un acusado de varias maneras. Algunos

ejemplos que me explicaron son que el gobiemo puede ofrecer recomendar una sentencia

menor a un acusado si coopera con el gobiemo. Su abogado deberia aconsejarle si acepta

o no la oferta. Si el abogado le aconseja que acepte la oferta, puede daiiar el caso del otro

acusado, que tambien es su previo cliente. Tambien me han explicado que el gobiemo

puede permitir que un acusado que no esta tan involucrado como otros acusados que se

declare culpable de cargos menores que los otros acusados. Despues de la declaraci6n de

culpabilidad, el gobiemo puede exigir que el acusado testifique. El abogado que representa

a mas de un acusado podria recomendar que el primer acusado no se declare culpable para

proteger a los otros acusados que representa; o el abogado podria recomendar que el primer

acusado se declare culpable y testifique, lo que podria daiiar los casos de los otros acusados.

       5.     Ademas, el licenciado Flood me ha informado queen el improbable caso de

que Pablo Zarate Juarez se convierta en testigo del gobiemo en mi juicio donde el

licenciado Flood me representa, seria necesario que el licenciado Flood contratara los

servicios de un abogado separado para interrogar al Sr. Zarate. Conociendo esa obligaci6n,

doy mi consentimiento a ese acuerdo y renuncio a cualquier conflicto potencial o real que

pueda existir a traves de la representaci6n previa del licenciado Flood del Sr. Zarate, y doy

mi consentimiento para que otro abogado interrogue al Sr. Zarate si surge la necesidad.
                                                                                        Lt<JQt
       6.     Si bien soy plenamente consciente de mi derecho de representacion(sepai:aao,

quiero que CHRIS FLOOD me represente en relaci6n con este procedimiento. Estoy

                                          Page 2 of 3
completamente satisfecho de que CHRIS FLOOD, en todo momento, representara mis

mejores intereses.

       7.     Represento ante el Tribunal que he tenido plenamente en cuenta todos estos

asuntos, y a sabiendas, de manera inteligente y voluntaria renuncio a mi derecho a un

abogado libre de conflictos y solicito que CHRIS FLOOD me represente en este asunto.

       8.     He leido esta declaraci6n, la entiendo completamente, se que tengo derecho

a un abogado que no haya representado a nadie en un asunto potencialmente relacionado,

y elijo renunciar a este derecho. Quiero a CHRIS FLOOD como mi abogado a pesar de

que el ha representado previamente a Pablo Zarate Juarez en un caso potencialmente

relacionado y puede tener un conflicto de intereses. Tambien entiendo que al firmar esta

exenci6n no puedo quejarme en la apelaci6n de que mi abogado de mi elecci6n tuvo un

conflicto de intereses al representarme.

       Declaro bajo pena de perjurio que esta declaraci6n es verdadero y correcto y fue

ejecutado en Houston, Texas, el 16 de agosto de 2019.




                                           Page 3 of 3
                         DECLARATION OF CORDT AKERS

       I, Cordt Akers, declare as follows:

       1.      I am a member in good standing of the State Bar of Texas since 2012. I am

admitted to practice in the United States District Court for the Southern District of Texas.

       2.      On August 16, 2019, I met with Tomas Yarrington Ruvalcaba at the Federal

Detention Center in Houston, Texas. At that time I reviewed with him his declaration that

he signed in my presence. I also confirmed with him the contents of the declaration and

informed him of his right to representation by an attorney without any actual or potential

conflicts of interest.

       3.      In my opinion, Mr. Yarrington knowingly, willfully, and intelligently signed

his declaration and waived his right to conflict free counsel. He further understood that by

choosing to have Chris Flood represent him he could not complain on appeal that Mr. Flood

labored under any actual or potential conflict in his representation.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on August 16, 2019.




                                                  CORD




                                                                                        DEFENDANT'S
                                                                                    I     EXHIBIT
